PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/345,745
Filing Date: 8 Nov 2016
Appellant(s): MasterCard International Incorporated



__________________
Daniel M. Fitzgerald
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed March 23, 2022 which was filed in response to the Final Rejection dated September 30, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejections under 35 USC 103
As to the rejection under 35 USC 103, Appellant claims a method that uses messages exchanged with a customer’s cell phone as out-of-band authentication in the situation of a customer’s credit card being declined at a point of sale.  In Exhibit 1 Examiner has annotated Appellant’s Fig. 2 to highlight Examiner’s interpretation of the devices and functions of the devices that are claimed. In Exhibit 2 Examiner has annotated Appellant’s hardware diagram to detail and label the specific messages exchanged according to Examiner’s broadest reasonable interpretation of the elements of Appellant’s Independent Claim 1. The label “1a”, for example, corresponds to Appellant’s first paragraph of Claim 1.
In Exhibit 3 Examiner has annotated the Prior Art U.S. Patent 8,401,904 (Simakov) Figure 1 to show equivalent devices, functions and messages. The groupings of hardware are color coded consistently in all three exhibits – orange is a point of sale device, pink is the customer’s cell phone, green is the server within the payment network and yellow is the payment network. In addition, the messages passed between the groupings of hardware are color coded – the green dashes on all three exhibits signify the messages passed back and forth via the transaction communication channel and the red dots signify the messages passed back and forth via the side-channel communication with the customer’s cell phone.  A direct visual comparison of Exhibit 1 (Appellant) and Exhibit 3 (Prior Art) shows that the Prior Art cited by the Office - U.S. Patent 8,401,904 (Simakov) - contains equivalent hardware and messaging channels as Appellant’s disclosure.

At Appellant’s 3/23/22 brief, page 8, fifth paragraph, Appellant generally asserts that the Prior art asserted by the Office does not teach: inserting a rules relaxation identifier into the authorization request message, wherein the rules relaxation identifier is configured to inform the issuer computing device that the accountholder has requested, and satisfied at least one requirement for, the authorization rules relaxation.  Appellant’s arguments 1-4, addressed below, are Appellant’s specific assertions relating to this element. This element corresponds to Claim 1, 8th paragraph which is represented as element “1h” on exhibit 2. Examiner holds that this is also represented in Exhibit 3 (Prior Art Figure 1) by the green dotted line from item 160 through 150 and then to 170a (for example).

Appellant’s Argument 1:
Appellant asserts at Appellant’s 3/23/22 brief, page 9, first paragraph, with respect to element “1h” that Simakov teaches inserting the data into a message at a different time than Appellant.  Appellant states: “Simakov describes an insertion of information into the approval message received back from the issuer, after the issuer has already applied the rules relaxation process and has already approved the re-tried transaction. In contrast, Appellant’s Claim 1 recites inserting a rules relaxation identifier into the authorization request message sent to the issuer for the re-tried transaction”. 

MPEP 2111.01(II) states: “Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order”

Appellant’s argument is not persuasive because Appellant does not specifically claim “after” and the language of the method claims does not impose a specific order on the performance of the method steps, and the specification does not directly or implicitly require a particular order.  As discussed in the Office Action dated 9/30/21 on page 7, bottom, Simakov teaches exactly what Appellant claims in element “1h” - Simakov teaches the functionality of inserting data into a message to communication information in the transaction communication channel between the POS and the payment network and between entities in the payment network.  Specifically, Simakov teaches inserting a rules relaxation identifier into the authorization request message:  ([Column 2, lines 53-56] “Once the payment system receives authorization for the transaction, it can insert user identification information in an approval message before transmitting the approval to the merchant, through the card network and acquirer” and ([Column 19, lines 9-11] “the payment system 160 generated an authorization message and optionally adds user identification information to the authorization message”). Examiner notes that since an issuer is part of a card network, Simakov’s “through the card network and acquirer” includes messages sent to the issuer.

Appellant’s Argument 2:
Appellant asserts at Appellant’s 3/23/22 brief, page 9, first paragraph, with respect to element “1h”, that the message into which Simakov teaches inserting data has different contents and purpose than Appellant discloses in his claim.

 Appellant recites “Moreover, the only examples of “user identification information” described by Simakov are the user’s “e-mail address, physical address, phone number, name, store loyalty number, or other form of identifying information” that “may be used by the merchant 110 to send offers, coupons, vouchers, advertisements, or other forms redemption offers to the user 101.” Simakov, column 19, lines 10-18 (emphasis added). None of this information is described as relevant to informing the issuer computing device that the accountholder has requested, and satisfied at least one requirement for, the authorization rules relaxation, as recited in Appellant’s Claim 1”. 

Appellant’s argument is not persuasive because (a) Appellant does not effectively claim the content or the purpose of the message in element “1h” and (b) Appellant does positively claim the content and the purpose of the message in element “1f” and Examiner asserts that the combination of Simakov in view of Dimmick1 teaches element “1f”.
 
Appellant’s argument that the message into which Simakov teaches inserting data has different contents and purpose than Appellant discloses in his claim is not persuasive because Appellant does not effectively claim the content or the purpose of the message in element “1h”
Appellant claims wherein the rules relaxation identifier is configured to inform the issuer computing device that the accountholder has requested, and satisfied at least one requirement for, the authorization rules relaxation (Examiner emphasis).  

MPEP 2111.04(I) states: “Claim scope is not limited by…claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014), the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the handles." In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003))”.

Additionally, MPEP 2111.02(II) states: “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02”.

Appellant’s argument is not persuasive because Appellant’s “wherein…is configured to inform” statement in element “1h” simply expresses the intended result of a process step positively recited and describes the recited purpose or intended use of a particular message and has no independent limiting information or manipulative difference because Appellant does not teach that it *does* inform, only that it is *configured to inform*.  Appellant merely says that the server inserts data into a message to the issuer with the intention of informing the issuer. As discussed above, Simakov teaches inserting information into a message but the contents of the message and intended purpose of the message are not effectively claimed in element “1h”.  In contrast, Appellant’s element “1f” positively recites that the server authenticates the user using the message from the user cell phone. 

(b) Appellant’s argument that the message into which Simakov teaches inserting data has different contents and purpose than Appellant discloses in his claim is not persuasive because Appellant does positively claim the content and the purpose of the message in element “1f” and Examiner asserts that the combination of Simakov in view of Dimmick1 teaches element “1f”.

Claim 1f recites “authenticating the authorization rules relaxation response message as originating from the account holder”. 

MPEP 2145(IV) states: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As discussed in the Office Action dated 9/30/21 on page 8, bottom, Dimmick1 teaches a system that uses a side channel communication to a user cell phone [0030] "secure communication channel'' related to a transaction at a POS [0027] ''ISO 8583" and teaches: authenticating the authorization rules relaxation response message as originating from the accountholder: ([0092—93] ''the authentication computer 112 may then send an authentication request message to the consumer device 102 ... SMS messaging, instant messaging ... Once the authentication request message is received at the consumer device 102, the user 101 may then enter their PIN into an authentication application on the consumer device 102)". Dimmick1 further teaches that after a user is authenticated the server appends this information into the transaction channel (ISO8583) messages: [0118] (the server) “modifies the authorization request message to include the personal identifier, and transmits the authorization request message to an issuer computer").  

In Appellant’s element “1h” the content and purpose of the information that the server inserts into the message to the issuer is the fact that that the user is authenticated. Simakov teaches the message insertion functionality in the transaction messaging channel and Dimmick1 teaches communicating with the issuer using the transaction messaging channel with the content and purpose of informing them that the user is authenticated so the issuer can authorize the transaction.  It would have been obvious to a person of ordinary skill in the art at the time of Appellant’s effective filing date to use the side channel authentication system, as taught by Dimmick1, in the side channel authorization system taught by Simakov because a single side channel reply message can be used for both purposes due to the fact that the reply message comes from a certain (pre-registered) authorized cell phone - this message has the effect of confirming that the user is who they say they are (authentication) and also, when communicated to the issuer, leads to transaction authorization by the issuer.

Appellant’s Argument 3:
Appellant asserts at Appellant’s 3/23/22 brief, page 9, third paragraph, with respect to element “1h”, that Examiner’s Office Action dated 9/30/2021 says on page 3 that the payment system “is” the issuer. In fact, the office action dated 9/30/2021 says on page 3, top, states that the payment system in one embodiment *is functioning as* an issuer. In fact, as illustrated in Exhibit 3, Simakov teaches that the payment system *includes* an issuer and includes internal communications (via the transaction communication channel) from the authentication server (item 160) to the issuer (item 170a) and (item 170b) through the card network (item 150) within the payment network. 

Appellant repeats this mis-characterization several times on Appellant’s 3/23/22 brief, page 10 in the assertions “there is no need for the payment network to take an additional step to communicate this knowledge to the issuer, because as acknowledged in the Office Action, the payment network is the issuer”…there is no need for the single issuer/payment system entity to subsequently insert a rules-relaxation identifier into the authorization request message received from the merchant for the re-tried payment transaction and send it to the issuer, as recited in Claim 1 … the single payment system/issuer entity would have to enhance and then re-send the authorization request to itself, which makes no sense and therefore would not be obvious to one of ordinary skill”. 

As best understood, Appellant’s argument in these assertions appears to be that Simakov reference does not teach a motivation for the server to insert authorization information into a message that is sent to the issuer through the payment network. 

MPEP 2111.02(II) states: “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).

 	Appellant’s argument is not persuasive because Simakov in view of Dimmick1 recites structure which is capable of performing the intended use:

As discussed in the Office Action dated 9/30/21 on pages 5 and 6, Simakov teaches sending an authorization message to a user’s cell phone at a point of sale when a transaction is declined: ([Fig 8a, blocks 805 and 810] and [Column 17, lines 13-18] “the issuer 170 notifies the payment system 160 of the declined transaction via the card network 150. in block 805. In block 810, the payment system 160 receives the notification of the declined transaction from the issuer 170 via the card network 130” and [Fig 8a, block 825] and [Column 17, lines 31-39] the override request is communicated to the user's mobile device 120. In an exemplary embodiment, the user 101 is prompted to override the user-defined rule using the user interface 123 of the mobile device 120. In block 330, the user 101 responds to the override request using the user interface 123 of the mobile device 120”).

As discussed in the Office Action dated 9/30/21 on page 7, Simakov also teaches inserting information into an internal message within the payment system. ([Column 2, lines 53-56] “Once the payment system receives authorization for the transaction, it can insert user identification information in an approval message before transmitting the approval to the merchant, through the card network and acquirer” and ([Column 19, lines 9-11] “the payment system 160 generated an authorization message and optionally adds user identification information to the authorization message”). Examiner notes that since an issuer is part of a card network, Simakov’s “through the card network and acquirer” includes messages sent to the issuer.

As discussed in the Office Action dated 9/30/21 on page 7, Simakov also teaches hardware capable of authenticating a credit card/cell phone user ([Column 5, lines 46-50] “Certain mobile devices 120 can be used for multiple purposes, including…secure authentication”)

As discussed in the Office Action dated 9/30/21 on page 8, Dimmick1 teaches sending a message to an issuer via transaction communication channel regarding the authentication of a user based on side channel communications with the user’s cell phone [0030] "secure communication channel'' related to a transaction at a POS [0027] ''ISO 8583" and teaches: authenticating the authorization rules relaxation response message as originating from the accountholder: ([0092—93] ''the authentication computer 112 may then send an authentication request message to the consumer device 102 ... SMS messaging, instant messaging ... Once the authentication request message is received at the consumer device 102, the user 101 may then enter their PIN into an authentication application on the consumer device 102)". Dimmick1 further teaches that after a user is authenticated the server appends this information into the transaction channel (ISO8583) messages: [0118] (the server) “modifies the authorization request message to include the personal identifier, and transmits the authorization request message to an issuer computer").  

The motivation for the server to insert authorization information into a message that is sent to the issuer through the payment network is because a single side channel reply message can be used for both purposes due to the fact that the reply message comes from a certain (pre-registered) authorized cell phone - this message has the effect of confirming that the user is who they say they are (authentication) and also, when communicated to the issuer, leads to transaction authorization by the issuer and leads to predictably improved transaction security.

Appellant’s Argument #4:
Appellant asserts on page 10, bottom, and page 11 top that the Prior Art cited by Examiner does not recite the same “particular approach for communicating” the rules override (authentication) to the issuer.  Appellent states: “Appellant’s Claim 1 does not merely recite that the issuer “receives” the rules override. Instead, Claim 1 recites a particular approach for communicating this knowledge to the issuer, specifically by inserting a rules-relaxation identifier into the standard authorization request message received for the re-tried transaction, and then forwarding the enhanced authorization request message via the standard transaction messaging channel to the issuer”.

Appellent’s argument is not persuasive because (a) they appear to be adding limitations into the claims that are not presently there as they are currently written. And (b) they appear to be relying on implied relationships between elements but has not specifically claimed any relationship between elements.

Appellent’s argument is not persuasive because they appear to be adding limitations into the claims that are not presently there as they are currently written.
MPEP 2145(VI) states:” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)

Appellent asserts that they have a “particular approach for communicating this knowledge to the issuer” but this “particular approach” is limited to only what Appellant claims in element “1h” and, as previously discussed, this is met by the Prior Art on the record. 

Appellent’s argument is not persuasive because they appear to be relying on implied relationships between elements but has not specifically claimed any relationship between elements.

MPEP 2111.01(II) states: “Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order”

Element “1h” recites: inserting a rules relaxation identifier into the authorization request message, wherein the rules relaxation identifier is configured to inform the issuer computing device that the accountholder has requested, and satisfied at least one requirement for, the authorization rules relaxation

Appellant argues that the Prior Art on the record does not teach: inserting a rules-relaxation identifier into the standard authorization request message received for the re-tried transaction, and then forwarding the enhanced authorization request message via the standard transaction messaging channel to the issuer.  Appellant does not claim “then” but asserts that the Prior Art on the record does not teach it.  As previously discussed, Simakov in view of Dimmick1 teach Claim 1, as presently written.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K.S.B./Examiner, Art Unit 3687  
                                                                                                                                                                                                      Conferees:

/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



















Examiner’s Exhibit 1

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Examiner’s Exhibit 2

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Examiner’s Exhibit 3

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale